The only thing now to be considered is whether the plea of fully administered were true at the time it was pleaded, not whether it be true at this time. And as it appears that assets to more than the amount of this demand have been expended since this plea in the discharge of judgments obtained since the pleading thereof, the plea, of course, could not be true when pleaded.               (298)
The plaintiff had judgment.
See Evans v. Norris, post, 411; McNaughton v. Blocker, post, 417. *Page 238